EXHIBIT 10.109.1



FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT




           This Amendment approved by the Board of Directors and executed as of
the 18th day of

March, 1999, by and between CENTRAL MAINE POWER COMPANY (the "Company")

and RAYMOND W. HEPPER of Readfield, Maine (the "Executive").

           WHEREAS, the Company and the Executive entered into an Employment
Agreement dated June 30, 1997 (the "Employment Agreement); and

           WHEREAS

, the Company and the Executive hereby mutually agree to amend the contract.



            NOW, THEREFORE

, the Employment Agreement is hereby amended as follows effective as of the date
first above written:



            (1)   Section 1.a. is hereby deleted and shall henceforth provide as
follows:

"a. Term. The term of this Agreement shall begin on June 1, 1997 (hereinafter
referred to as the "Effective Date") and shall expire on May 31, 2000; provided,
however, that on May 31, 2000 and on each May 31 thereafter, the term of this
Agreement shall automatically be extended for one (1) additional year unless not
later than the preceding January 31st, either the Company or the Executive shall
have given notice that such party does not wish to extend the term of this
Agreement. If a Change of Control occurs during the original term of this
Agreement or any extension, the term of this Agreement shall be automatically
extended for 365 days after the consummation of the Change of Control (the
"Extended Expiration Date"), which shall be deemed for this purpose to be a date
on which all action necessary to complete a Change of Control shall have been
accomplished, including any regulatory approvals."

            (2)   Section 1.b.(iii) is hereby deleted and shall henceforth
provide as follows:

                  "(iii) the normal or Extended Expiration Date as specified in
Section a above."

            (3)   Section 5.a.(i) is hereby amended by changing the term "2.0
times" to "1.0 times".

            (4)   Section 5.b. is hereby amended by adding the following
sentence at the end of the first sentence thereof:

"Notwithstanding the foregoing, the reduction provided for herein shall be made
only if the amount of the reduction in the payments specified in Section 5.a. is
less than the excise tax imposed pursuant to Section 4999 of the Code on the
portion of the Total Payments which constitute "excess parachute payments"."

            (5)   Section 7.a. is hereby deleted in its entirety.

            (6)   A new Section 8.b. is hereby added which shall henceforth
provide as follows:

"b. In the event the Executive is entitled to Severance Benefits under Section
5.a. above, the Executive agrees not to compete with the Company (as competition
defined in Section a.(i) above) for a period of one (1) year after his
termination of employment, and in consideration for such agreement not to
compete and as reasonable compensation therefor, the Company shall pay the
Executive one (1) times the Executive's then-current base salary in twelve (12)
equal monthly installments payable on the first day of each calendar month
commencing on the first day of the month following termination of employment. In
the event the Executive breaches this provision during the one year payment
period, the Company shall cease making additional payments hereunder."

            (7)   A new Section 18 is hereby added which shall henceforth
provide as follows:

"18. General Release. The obligations of the Company to make any
post-termination payments under this Agreement (including, without limitation,
under Sections 4.a., 5.a., 5.c. and 8.b.) are contingent upon the prior receipt
by the Company of a general release reasonably satisfactory to the Company
releasing the Company, and all parties connected therewith, from any and all
claims and liabilities which the Executive may have against the Company,
including any claims arising out of or in any way connected with the Executive's
employment relationship with the Company and its affiliates, and the termination
of said employment relationship. In the event that the Executive (or the
Executive's estate, in the event of the death of the Executive) fails to execute
and deliver the general release described above within 60 days of the date of
receipt of the release, the Company shall be relieved of all obligations to make
any post-termination payments of any kind or nature under this Agreement."

            (8)   In all other respects, the Employment Agreement will continue
in full force and effect.

            IN WITNESS WHEREOF

, the parties hereto have executed this Amendment

effective as of the date first above written.

CENTRAL MAINE POWER COMPANY



By:           /s/ David M. Jagger                                /s/Raymond W.
Hepper         
            Chairman, Board of Directors                          Raymond W.
Hepper

